             Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 1 of 12 Page ID #:44
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 Central District of California

                  In the Matter of the Search of                                )
             (Briefly describe the property to be searched or                   )
              identify the person by name and address)
                                                                                )      Case No. 18-2674M
                                                                                )
             8000 Telegraph Road, Apartment                                     )
             #40, Downey, California 90240
                                                                                )
                                                                                )

                                                     SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

         YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                   at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for        days (not to exceed 30)              until, the facts justifying, the later specific date of                             .


Date and time issued:            October             , 2018
                                                                                                                Judge’s signature

City and state:              Los Angeles, CA                                           KAREN L. STEVENSON, U.S. Magistrate Judge
                                                                                                              Printed name and title


AUSA: Annamartine Salick, (213) 894-3424
             Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 2 of 12 Page ID #:45
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 3 of 12 Page ID #:46



                               ATTACHMENT A

                         PROPERTY TO BE SEARCHED

     8000 Telegraph Road, Apartment #40, Downey, California,
90240.

     This location is identified by a tall sign in front of the
complex that states, “8000 Seville Apartments”. The complex is
a two-story, dark brown structure in the shape of a rectangle
with entry and egress located on the Westside of the complex,
facing Tweedy Lane. The complex is a gated community with
apartments on the lower and upper levels. Apartment # 40 is on
the upper level with a white numbered 40 on the door. An air
conditioner unit is visible to the right of the apartment door.
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 4 of 12 Page ID #:47



                               ATTACHMENT B

                           ITEMS TO BE SEIZED
I.    ITEMS TO BE SEIZED

      1.    The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of

18 U.S.C. § 1001(a) (False Statements to Government Agency);

18 U.S.C. § 1015 (False Statement in Immigration Proceeding);

18 U.S.C. § 1425(a) (Unlawful Procurement of Naturalization);

18 U.S.C. § 1542(a) (Use of A Passport Procured By False

Statements); 18 U.S.C. § 1544 (Misuse of a Passport);

and 18 U.S.C. § 1621 (Perjury), (collectively, the “Subject

Offenses”), namely:

            a.    All documents, records, programs, applications,

or materials related to Vallmoe Shqaire’s (“SHQAIRE”), also

known as “Mohamad Shqaire” and “Mahmad Hadr Mahmad Shakir,”

immigration into the United States, including his B2 visa, Form

I-485, (Application to Register Permanent Residence or Adjust

Status), Form N-400 (Application to Become a United States

Citizen), and Naturalization Certificate.

            b.    SHQAIRE’s United States Passport and any other

passport or forms of identification in SHQAIRE’S name and/or

variants of SHQAIRE’S name or anyone else;

            c.    All documents, records, programs, applications,

or materials related to the Palestinian Liberation Organization

(“PLO”), Fatah, and the “Shabeba Cell.”




                                     i
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 5 of 12 Page ID #:48



            d.    All documents, records, programs, applications,

or materials related to Israel’s investigation into SHQAIRE and

his arrest, conviction, criminal proceeding, and sentence.

            e.    All documents, records, programs, applications,

or materials related to SHQAIRE’s domestic and international

travel, including airline tickets, receipts, and itineraries;

            f.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

            g.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;




                                     ii
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 6 of 12 Page ID #:49



                  iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.    As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                     iii
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 7 of 12 Page ID #:50



      3.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.    In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar


                                     iv
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 8 of 12 Page ID #:51



facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.           The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

            b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.      The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.


                                     v
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 9 of 12 Page ID #:52



            c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

            d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

            f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.




                                     vi
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 10 of 12 Page ID #:53



              g.   The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.

              h.   After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

         5.   In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:

              a.   Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

              b.   Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

              c.   Any magnetic, electronic, or optical storage

 device capable of storing digital data;




                                     vii
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 11 of 12 Page ID #:54



            d.    Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

            e.    Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

            f.    Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and

            g.    Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

      6.    During the execution of this search warrant, with

 respect to SHQAIRE, the law enforcement personnel are authorized

 to: (1) depress the thumb- and/or fingerprints of the person

 onto the fingerprint sensor of the device (only when the device

 has such a sensor), and direct which specific finger(s) and/or

 thumb(s) shall be depressed; and (2) hold the device in front of

 the face of the person with his or her eyes open to activate the

 facial-, iris-, or retina-recognition feature, in order to gain

 access to the contents of any such device.

      7.    The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not


                                    viii
Case 2:18-mj-02674-DUTY Document 1-1 Filed 10/09/18 Page 12 of 12 Page ID #:55



 apply to any search of digital devices pursuant to any other

 court order.




                                     ix
